People v Rivera (2016 NY Slip Op 07276)





People v Rivera


2016 NY Slip Op 07276


Decided on November 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2016

Friedman, J.P., Feinman, Gische, Kapnick, JJ.


2143 1519/10

[*1]The People of the State of New York, Respondent,
vLuis Rivera, Defendant-Appellant.


Seymour W. James, The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Justin J. Braun of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered June 28, 2013, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 3, 2016
CLERK